Exhibit 10.4

 

 

TAX SHARING AND INDEMNIFICATION AGREEMENT

 

 

Between

MARRIOTT INTERNATIONAL, INC.

and

MARRIOTT VACATIONS WORLDWIDE CORPORATION

Dated as of November 21, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1 DEFINITIONS

     2      Section 1.01.  

General

     2      Section 1.02.  

Interpretation

     10   

Article 2 PREPARATION AND FILING OF TAX RETURNS, PAYMENT OF TAXES

     10      Section 2.01.  

Preparation and Filing of Tax Returns

     10       

(a) MII Consolidated Returns

     10       

(b) MII-MVWC Combined Returns

     11       

(c) Separate Returns

     11       

(d) Right of Review

     11       

(e) Authorizations

     12      Section 2.02.  

Allocation and Payment of Taxes

     12       

(a) Pre-Distribution Period

     12       

(b) Post-Distribution Period

     12       

(c) Straddle Period

     12       

(d) Taxes Not Shown on a Tax Return

     13       

(e) Utilization of Tax Benefit Attributes

     13      Section 2.03.  

338(h)(10) Elections

     13      Section 2.04.  

Transfer Taxes

     14   

Article 3 TAX MATTERS

     14      Section 3.01.  

Use of Tax Benefit Attributes

     14       

(a) Carrybacks

     14       

(b) Carryforwards

     15       

(c) Use of Tax Benefit Attributes By Related Persons

     15      Section 3.02.  

Pre-Distribution Earnings and Profits

     15      Section 3.03.  

Section 83(h) Matters

     15       

(a) MII

     15       

(b) MVWC

     16      Section 3.04.  

MVWC Consolidated Group

     16      Section 3.05.  

Consistency in Filing Tax Returns

     16    Article 4 INDEMNITY      16      Section 4.01.  

Indemnification

     16       

(a) Indemnification by MVWC

     16       

(b) Indemnification by MII

     17      Section 4.02.  

Treatment of Indemnity Payments

     19      Section 4.03.  

Timing of Indemnity Payments

     19      Section 4.04.  

Refunds of Indemnified Taxes

     20   



--------------------------------------------------------------------------------

Article 5 REFUNDS, AUDITS, CONTROVERSIES, ADJUSTMENTS      20      Section 5.01.
 

Refunds

     20      Section 5.02.  

Notification

     20      Section 5.03.  

Contests

     21       

(a) MII Consolidated Returns, MII-MVWC Combined Returns and MII Separate Returns

     21       

(b) MVWC Separate Returns

     21      Section 5.04.  

Adjustments After Final Determination

     21      Section 5.05.  

Section 83(h) Deductions

     22    Article 6 INFORMATION AND COOPERATION; BOOKS AND RECORDS      22     
Section 6.01.  

MVWC Tax Information

     22       

(a) General

     22       

(b) MVWC Tax Package

     22      Section 6.02.  

MII Tax Information

     23      Section 6.03.  

Record Retention

     23      Section 6.04.  

Cooperation

     23      Section 6.05.  

Copies of Tax Returns and Related Workpapers

     23    Article 7 REPRESENTATIONS AND WARRANTIES AND COVENANTS      24     
Section 7.01.  

Representations and Warranties and Covenants

     24       

(a) Representations and Warranties and Covenants of MII

     24       

(b) Representations and Warranties and Covenants of MVWC

     24      Section 7.02.  

Exceptions to Covenants

     25       

(a) Restricted Transaction

     25       

(b) MVW US Restricted Transaction

     25       

(c) No Exception to Liability

     25      Section 7.03.  

Certain Taxing Authority Contacts by MVWC Group

     25    Article 8 GENERAL PROVISIONS      26      Section 8.01.  

No Duplication of Payment

     26      Section 8.02.  

Interest

     26      Section 8.03.  

Termination

     26      Section 8.04.  

Effectiveness

     26      Section 8.05.  

Notices

     26      Section 8.06.  

Complete Agreement; Construction

     27      Section 8.07.  

Counterparts

     27      Section 8.08.  

Waiver

     27      Section 8.09.  

Amendments

     27      Section 8.10.  

Successors and Assigns

     27      Section 8.11.  

Subsidiaries

     27   

 

ii



--------------------------------------------------------------------------------

  Section 8.12.   Third Party Beneficiaries      27      Section 8.13.  
Headings      27      Section 8.14.   Specific Performance      28     
Section 8.15.   Governing Law      28      Section 8.16.   Arbitration      28
     Section 8.17.   Severability      28      Section 8.18.   Costs and
Expenses      28      Section 8.19.   Coordination with Separation Agreement   
  28   

 

iii



--------------------------------------------------------------------------------

TAX SHARING AND INDEMNIFICATION AGREEMENT

TAX SHARING AND INDEMNIFICATION AGREEMENT (this “Agreement”), signed on
November 17, 2011 and effective as of November 21, 2011, by and between,
MARRIOTT INTERNATIONAL, INC., a Delaware corporation (“MII”), and MARRIOTT
VACATIONS WORLDWIDE CORPORATION, a Delaware corporation (“MVWC”). Capitalized
terms used herein but not defined shall have the meaning ascribed to them in the
Separation and Distribution Agreement, dated as of November 19, 2011, between
MII and MVWC (“Separation Agreement”).

W I T N E S S E T H

WHEREAS, MII is the publicly-traded parent of a multinational group of
corporations (“MII Existing Group”) and the common parent of an affiliated group
of corporations within the meaning of Section 1504(a) of the Code that files
consolidated U.S. federal income Tax Returns (“MII Consolidated Group”);

WHEREAS, all of the outstanding MVWC Common Stock will be distributed by MII to
its shareholders, pro rata based on their respective ownership of shares of MII
Common Stock (“Distribution”), and the Distribution will be effected pursuant
to, the Separation Agreement, subject to the satisfaction or waiver of the
conditions set forth therein;

WHEREAS, prior to the Distribution, (i) the members of the MVWC Group are
members of the MII Existing Group, (ii) MVWC is a newly-formed member of the MII
Existing Group, and (iii) certain members of the MVWC Group are members of the
MII Consolidated Group and also file combined, unitary or other State, local or
foreign Tax Returns together with other members of the MII Existing Group;

WHEREAS, as a result of the Distribution, members of the MVWC Group will cease
to be members of the MII Existing Group and will cease to file Tax Returns with
other members of the MII Existing Group;

WHEREAS, prior to the Distribution, (i) MII will have formed MVW US Holdings,
Inc. (“MVW US”), and MII and other members of the MII Group will have undertaken
the MVW US Contribution, (ii) MII will have undertaken the MVW US Preferred
Stock Sale, and (iii) MII and MVW US will have jointly made the 338(h)(10)
Elections;

WHEREAS, prior to the Distribution, members of the MII Group will have
undertaken the MVW International Contribution and the Internal Distributions;

WHEREAS, the Parties intend that for United States federal income tax purposes,
(i) the MVW US Contribution will be a transaction pursuant to which gain or loss
is recognized under Section 1001 of the Code, (ii) MII and MVW US will be
eligible to make the 338(h)(10) Elections, (iii) the MVW US Contribution Losses
will be recognized and taken into account by the MII Consolidated Group,
(iv) the MVW International Contribution will qualify as a tax-free
reorganization under Section 368(a)(1)(D) of the Code, (v) the Internal
Distributions will qualify for non-recognition of gain or loss under Section 355
of the Code, (vi) the MVWC Contribution



--------------------------------------------------------------------------------

will qualify as a tax-free reorganization under Section 368(a)(1)(D) of the
Code; and (vi) the Distribution will qualify for non-recognition of gain or loss
under Section 355 of the Code (collectively, “Intended Tax Treatment”);

WHEREAS, MII has obtained the Ruling and the Opinion to the effect that, subject
to the assumptions set forth therein, the MVW US Contribution, the 338(h)(10)
Elections, the MVW US Contribution Losses, the MVW International Contribution,
the Internal Distributions, the MVWC Contribution, and the Distribution will
qualify for the Intended Tax Treatment;

WHEREAS, in contemplation of the Distribution, the Parties desire to enter into
this Agreement to provide for the allocation among them of the liabilities for
Taxes arising prior to, as a result of and subsequent to the Distribution, and
to provide for and agree upon other matters relating to Taxes;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. General. As used in this Agreement, capitalized terms shall have
the following meanings:

“338(h)(10) Elections” means the elections under Section 338(h)(10) of the Code
(and any corresponding or similar elections under state or local Tax law) that,
at MII’s option, MII and MVW US will have jointly made or will jointly make with
respect to (i) the stock of MORI, (ii) the stock of any direct or indirect
domestic corporate subsidiary of MORI, and (iii) the stock of any other domestic
corporation contributed to MVW US, in connection with the MVW US Contribution
and MVW US Preferred Stock Sale and, in each case, as directed by MII.

“Additional Tax” means:

(i) with respect to a Tainting Act by a MVWC Group member that results, directly
or indirectly, in the MII Group not being able to utilize any MVW US
Contribution Losses, an amount equal to the sum of (a) the amount of any Tax
refund, credit or similar benefit that the MII Consolidated Group would
otherwise have received under applicable Tax law if the MVW US Contribution
Losses had been utilizable by the MII Consolidated Group and, where relevant,
the MII Consolidated Group could have carried back the MVW US Contribution
Losses to one or more taxable periods prior to the taxable period during which
the MVW US Contribution Losses would have been incurred, and (b) the product of
(x) the amount by which the consolidated taxable income (as determined under
Treasury regulation section 1.1502-11) of the MII Consolidated Group for the
taxable period during which the MVW US Contribution Losses would have been
incurred and each successive taxable period thereafter (determined without
taking into account any Tax Benefit Attributes of the MII Consolidated Group)
otherwise

 

2



--------------------------------------------------------------------------------

would have been reduced by the MVW US Contribution Losses, multiplied by (y) the
highest marginal corporate tax rate for the applicable taxable period under
federal, state or local Tax law, as the case may be;

(ii) subject to clause (i) above and without duplication, with respect to any
Tainting Act that affects the amount of any Tax imposed on or attributable to
any member of the MII Group for which MII otherwise is responsible under this
Agreement, an amount equal to the excess (if any) of (a) the cumulative amount
of Tax for which MII is responsible under this Agreement after taking into
account any and all Tainting Acts by the MVWC Group, over (b) the cumulative
amount of Tax for which MII would be responsible under this Agreement determined
without taking into account any Tainting Act; and

(iii) subject to clauses (i) and (ii) and without duplication, with respect to
any Tainting Act that affects a Tax Benefit Attribute of any MII Group member,
an amount equal to the refund, credit or other similar reduction in otherwise
required Tax payments relating to the utilization of such Tax Benefit Attribute
that MII otherwise would have recognized if such Tainting Act had not occurred.

“After-Tax Basis” means, with respect to any liability indemnified in this
Agreement, the actual amount of any payment to be made with respect to such
liability, after giving effect to any tax cost actually incurred by the
recipient arising out of the receipt of such payment, and reducing such payment
by the value of, any and all federal, state or other Tax benefits actually
realized by the recipient in respect of the payment of the indemnified
liability, which tax costs and tax benefits shall be treated as actually
incurred or actually realized, as the case may be, based on a with-and-without
tax calculation and assuming that all other gain, income, loss, deduction and
other items are taken into account by the recipient prior to taking into account
any such tax cost or tax benefit;

“Agreement” has the meaning assigned in the preamble hereto;

“Allocation” has the meaning assigned in Section 2.03(b);

“Business Day” means any day other than a Saturday, a Sunday and a day on which
banks are required or authorized by law to be closed in the City of New York.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time and any successor legislation;

“Consolidated Group” means, with respect to a Person, (i) the MII Consolidated
Group if the Person is a member thereof for such taxable period and (ii) the
MVWC Consolidated Group if such Person is a member thereof for such taxable
period.

“Distribution” has the meaning assigned in the recitals hereof;

“Distribution Date” means the date of the Distribution;

“Distribution Tax” means (i) any Tax, calculated without regard to any Tax

 

3



--------------------------------------------------------------------------------

Benefit Attributes of the MII Group, required to be paid by or imposed on any
MII Group member resulting from, or arising in connection with, the failure of
the MVWC Contribution or the Distribution to qualify for the Intended Tax
Treatment, including by reason of the application of Section 355(e) of the Code
to the Distribution, and (ii) any and all losses and liabilities relating to or
arising from claims of lawsuits by stockholders of MII resulting from the
failure of the Distribution to be tax-free to such stockholders under
Section 355 of the Code (except with respect to cash received in lieu of
fractional shares of MVWC Common Stock);

“Final Determination” means the final resolution of liability for any Tax for
any taxable period by or as a result of (i) a final and unappealable decision,
judgment, decree or other order of a court of competent jurisdiction; (ii) a
final settlement, compromise or other agreement with the relevant Taxing
Authority, an agreement that constitutes a determination under
Section 1313(a)(4) of the Code, an agreement contained in an IRS form 870-AD, a
closing agreement or accepted offer in compromise under Section 7121 or 7122 of
the Code, or a comparable agreement under State, local or foreign law; (iii) the
expiration of the applicable statute of limitations; or (iv) payment of such
Tax, if assessed by a Taxing Authority, pursuant to an agreement in writing by
MVWC and MII to accept such assessment;

“Group” of which a Person is a member means (i) the MII Group if the Person is a
member of the MII Group and (ii) the MVWC Group if such Person is a member of
the MVWC Group;

“Indemnifying Party” has the meaning assigned to Section 4.03;

“Indemnitee” has the meaning assigned to Section 4.03;

“Intended Tax Treatment” has the meaning assigned in the recitals hereof;

“Internal Distribution Tax” means any Tax, calculated without regard to any Tax
Benefit Attributes of the MII Group, required to be paid by or imposed on any
MII Group member resulting from, or arising in connection with, the failure of
the MVW International Contribution or the Internal Distributions to qualify for
the Intended Tax Treatment, including by reason of the application of
Section 355(e) of the Code to the Internal Distributions;

“Internal Distributions” means, collectively, (i) the distribution of the MVW
International Common Stock by MIHC to MII RHG Acquisition SARL (“RHG”), and
(ii) the distribution, for U.S. federal income tax purposes, of the MVW
International Common Stock by RHG to MII;

“IRS” means the U.S. Internal Revenue Service;

“MII” has the meaning assigned in the preamble hereto;

“MII Common Stock” means the Class A common stock of MII authorized and
outstanding on the Distribution Date;

“MII Consolidated Group” has the meaning assigned in the recitals hereof;

 

4



--------------------------------------------------------------------------------

“MII Consolidated Return” means any consolidated U.S. federal income Tax Return
or amendment thereof of the MII Consolidated Group that includes MVWC or one or
more of the MVWC Subsidiaries;

“MII Existing Group” has the meaning assigned in the recitals hereof;

“MII Group” means MII and any Subsidiary of MII that is not a member of the MVWC
Group;

“MII Percentage” means 90 percent;

“MII Separate Returns” has the meaning assigned in Section 2.01(c) below;

“MII-MVWC Combined Returns” means any combined, unitary, consolidated or other
group or similar Tax Return in respect of any Taxes (including non-income Taxes)
filed or to be filed with a State or non-U.S. Taxing Authority that includes
both a member of the MII Group and a member of the MVWC Group;

“Mitigation Amount” has the meaning assigned in Section 5.05.

“MORI” means Marriott Ownership Resorts, Inc., a Delaware corporation;

“MVW International Contribution” means the contribution by MII International
Holding Company SARL (“MIHC”) of MVWC Assets to MVW International Holding
Company S.a.r.l. (“MVW International”), in exchange for all of the outstanding
common stock of MVW International (“MVW International Common Stock”);

“MVW US” has the meaning assigned in the preamble hereto;

“MVW US Contribution” means (i) the contribution by MII of all of the
outstanding stock of MORI in exchange for the all of the outstanding preferred
stock of MVW US (“MVW US Preferred Stock”) and a portion of the outstanding
common stock of MVW US (“MVW US Common Stock”), and (ii) the contribution by MII
and other members of the MII Group of the outstanding stock of certain other
corporations and the outstanding membership interests of certain limited
liability companies to MVW US in exchange for the remaining MVW US Common Stock,
as set forth in Exhibit A;

“MVW US Contribution Losses” means any losses recognized (i) by MORI and its
corporate subsidiaries as a result of the MVW US Contribution, the MVW US
Preferred Stock Sale and the 338(h)(10) Elections, or (ii) by MII or any other
member of the MII Group as a result of contributing stock or membership
interests to MVW US in exchange for MVW US Common Stock pursuant to the MVW US
Contribution and the MVW US Preferred Stock Sale;

“MVW US Preferred Stock Sale” means the sale of all of the MVW US Preferred
Stock by MII to unrelated third party investors pursuant to a pre-existing
binding commitment that was entered into by MII and such investors prior to the
MVW US Contribution;

“MVW US Restricted Transaction” means (i) any redemption by MVW US, or an

 

5



--------------------------------------------------------------------------------

acquisition by any member of the MVWC Group or any third party acquisitions on
behalf of a member of the MVWC Group, of the MVW US Preferred Stock prior to the
day that is the fifth anniversary of the Distribution Date, except for any
redemption of the MVW US Preferred Stock pursuant to a “Change in Control” in
accordance with Certificate of Designation of the MVW US Preferred Stock,
(ii) any issuance by MVW US of any common stock or preferred stock prior to the
day that is the fifth anniversary of the Distribution Date, and (iii) any
liquidation or dissolution of MVW US prior to the day that is the fifth
anniversary of the Distribution Date;

“MVWC” has the meaning assigned in the preamble hereto;

“MVWC Assets” has the meaning assigned in the Separation Agreement;

“MVWC Business” has the meaning assigned in the Separation Agreement;

“MVWC Common Stock” means the single class of authorized and outstanding common
stock of MVWC;

“MVWC Consolidated Group” means the affiliated group of corporations (as defined
in Section 1504(a) of the Code) as in existence after the Distribution Date of
which MVWC is the common parent;

“MVWC Contribution” means the transfer of MVWC Assets by MII to MVWC pursuant to
the Separation Agreement;

“MVWC Group” means MVWC and any Subsidiary, from time to time, of MVWC after the
MVWC Contribution;

“MVWC Percentage” means 10 percent;

“MVWC Separate Returns” has the meaning assigned in Section 2.01(c);

“Opinion” means the tax opinion rendered by Shearman & Sterling LLP to the
effect that, subject to the assumptions, limitations and representations set
forth therein, the MVW US Contribution, 338(h)(10) Elections, MVW US
Contribution Losses, MVW International Contribution, Internal Distributions,
MVWC Contribution, and the Distribution all satisfy the requirements for the
Intended Tax Treatment;

“Party” means each of MII and MVWC;

“Person” has the meaning assigned in the Separation Agreement;

“Post-Distribution Period” means any Tax period beginning after the Distribution
Date and the portion of any Straddle Period commencing after the Distribution
Date;

“Pre-Distribution Period” means any Tax period ending on or before the
Distribution Date and the portion of any Straddle Period ending on the
Distribution Date;

“Regulations” means the final, temporary and proposed Treasury regulations
promulgated under the Code;

 

6



--------------------------------------------------------------------------------

“Restricted Transaction” means any transaction or series of transactions by a
Person during the period from the Distribution Date to the first day after the
second anniversary of the Distribution Date that would:

 

  (i) cause or allow the MII Consolidated Group or the MVWC Consolidated Group
not to be engaged in the active trade or business (for purposes of
Section 355(b) of the Code and Regulations thereunder) that in the Tax
Representation is represented to be conducted by the members of its Consolidated
Group;

 

  (ii) cause or allow MVW International not to be engaged in the active trade or
business (for purposes of Section 355(b) of the Code and Regulations thereunder)
that in the Tax Representation is represented to be conducted by MVW
International;

 

  (iii) cause or allow MIHC or RHG not to be engaged in the active trade or
business (for purposes of Section 355(b) of the Code and Regulations thereunder)
that in the Tax Representation is represented to be conducted by MIHC or RHG;

 

  (iv) sell, exchange, distribute, transfer or otherwise dispose of or agree to
transfer or dispose of (all as determined for U.S. federal income tax purposes)
50 percent or more of the gross assets of the MII Consolidated Group or the MVWC
Consolidated Group (as it exists on the day after the date of the Distribution)
other than pursuant to sales or transfers in the ordinary course of business or
to members of the “separate affiliated group” of MII or MVWC (as defined in
Section 355(b)(3) of the Code and as it exists on the day after the date of the
Distribution), as the case may be;

 

  (v) sell, exchange, distribute, transfer or otherwise dispose of or agree to
transfer or dispose of (all as determined for U.S. federal income tax purposes)
50 percent or more of the gross assets of MVW International (as it exists on the
day after the date of the Internal Distributions) other than pursuant to sales
in the ordinary course of business or to members of the “separate affiliated
group” of MVW International (as defined in Section 355(b)(3) of the Code and as
it exists on the day after the date of the Distribution);

 

  (vi) sell, exchange, distribute, transfer or otherwise dispose of or agree to
transfer or dispose of (all as determined for U.S. federal income tax purposes)
50 percent or more of the gross assets MIHC or RHG (as it exists on the day
after the date of the Internal Distributions) other than pursuant to sales in
the ordinary course of business or to members of the “separate affiliated group”
of MIHC or RHG (as defined in Section 355(b)(3) of the Code and as it exists on
the day after the date of the Distribution), as the case may be;

 

7



--------------------------------------------------------------------------------

  (vii) in the case of MII, MIHC, RHG, MVWC or MVW International, dissolve,
liquidate or involve a merger, consolidation, reincorporation or other
reorganization of such Person (other than, in the case of the Distribution, with
another member of that Person’s “separate affiliated group” (as defined in
Section 355(b)(3) of the Code and as it exists on the day after the date of the
Distribution), or, in the case of an Internal Distribution, with another member
of that Person’s “separate affiliated group” (as defined in Section 355(b)(3) of
the Code and as it exists on the day after the date of the Distribution));

 

  (viii) in the case of MII, MIHC, RHG, MVWC or MVW International, redeem or
otherwise purchase any of its outstanding common stock other than through stock
purchases meeting the requirements of Section 4.05(1)(b) of Revenue Procedure
96-30 (as in effect prior to its amendment by Revenue Procedure 2003-48);

 

  (ix) in the case of MII, MIHC, RHG, MVWC or MVW International, issue any of
its stock (including, without limitation, restricted stock or any instrument
convertible or exchangeable into stock), unless such stock is issued in exchange
for property, services or cash of approximately equivalent value and

 

  (1) solely in the case of the MII Group, does not constitute (individually or
in the aggregate) more than 49 percent of the aggregate value or aggregate
voting power of its capital stock outstanding immediately after the Distribution
or the relevant Internal Distribution; or

 

  (2) is issued (A) to an employee or director in connection with the
performance of services (and the stock issued is not excessive by reference to
the services performed) in accordance with Safe Harbor VIII in
Section 1.355-7(d) of the Regulations or (B) pursuant to the exercise of a
Substitute Equity Award;

 

  (x) In the case of MII, MIHC, RHG, MVWC or MVW International, enter into any
agreements for sale or other disposition of its capital stock or amend its
certificate of incorporation or other organizational documents or take any other
action through shareholder vote or otherwise that affects the relative economic
or voting rights of its outstanding stock (including, without limitation, any
recapitalization, stock dividend or otherwise); and

 

  (xi)

enter into, or take affirmative steps in relation to, any negotiations,
agreements or arrangements with respect to transactions or events (including
stock issuances, option grants, capital contributions,

 

8



--------------------------------------------------------------------------------

  acquisitions and changes in the voting power of any of its stock) that,
separately or in conjunction with other transactions, may cause the Distribution
or an Internal Distribution to be treated as part of a plan pursuant to which
one or more persons acquire directly or indirectly stock representing a “50
percent or greater interest” in such Person within the meaning of
Section 355(e)(4) of the Code.

“Restructuring Tax” means any Tax (other than any Distribution Tax, Internal
Distribution Tax, Additional Tax, Transfer Tax or Section 338 Taxes) imposed on
or attributable to a Group member that arises from or is attributable to the
distribution, transfer, assignment, other disposition, receipt, purchase or
other acquisition of MVWC Assets in connection with and in preparation for the
Distribution;

“Ruling” means the private letter ruling issued by the IRS to MII in connection
with the MVW US Contribution, 338(h)(10) Elections, MVW US Contribution Losses,
MVW International Contribution, Internal Distributions, MVWC Contribution, or
Distribution, together with any supplements issued by, and submissions to, the
IRS with respect to such Ruling;

“Section 338 Taxes” means any Tax directly resulting from the 338(h)(10)
Election, or any election under Section 338(g) of the Code made by any member of
the MII Group in connection with the MVW US Contribution;

“Straddle Period” means a Tax Period beginning on or before, and ending after,
the Distribution Date;

“Subsidiary” has the meaning assigned in the Separation Agreement;

“Substituted Equity Award” means any (vested or unvested) employee stock option,
restricted stock unit or other equity award in respect MII Common Stock or MVWC
Common Stock (the grant, exercise, vesting or settlement of which is subject to
Section 83(a) of the Code) that has been converted pursuant to the Employee
Benefits and Other Employment Matters Allocation Agreement, effective as of
November 21, 2011, by and between MII and MVWC from a (vested or unvested)
employee stock option, restricted stock unit or other equity award (the grant,
exercise, vesting or settlement of which is subject to Section 83(a) of the
Code) that was granted by a member of the MII Existing Group to an employee of
the MII Existing Group prior to the Distribution Date;

“Tainting Act” means (i) any act, failure to act or omission of or by any member
of its Group that is inconsistent with the Intended Tax Treatment, the Ruling,
the Tax Representations or any covenant or information submitted to the IRS or
with respect to the Ruling; (ii) a failure of any of its representations made
herein to be true and complete when made; (iii) the breach by any member of its
Group of any covenant made herein by it; or (iv) any other action or omission by
any member of its Group that is not required pursuant to this Agreement or the
Separation Agreement, where such member knows or reasonably should expect, after
consultation with is tax advisor, will give rise to Additional Tax,
Restructuring Tax, Internal Distribution Tax or Distribution Tax;

“Tax Benefit Attribute” means any net operating loss, net capital loss, foreign
tax credit, general business credit, fuel credit, minimum tax credit or any
other similar Tax attribute;

 

9



--------------------------------------------------------------------------------

“Tax Package” has the meaning assigned in Section 6.01(b) below;

“Tax Representations” means the representations and covenants submitted or made
by MII and it Subsidiaries in connection with obtaining the Ruling;

“Tax Return” means any Tax return, declaration, statement, report, form and
information return relating to Taxes, including any amendments thereto and any
related or supporting information;

“Tax” or “Taxes” means (i) any federal, State, local or foreign income, gross
receipts, franchise, estimated, extension, alternative minimum, add-on minimum,
sales, use, goods and services, transfer, real property gains, registration,
value added, excise, natural resources, severance, stamp, occupation, premium,
windfall profit, environmental, customs, duties, real property, personal
property, capital stock, social security, unemployment, disability, payroll,
license, employee, withholding or other tax of any kind whatsoever, and (ii) any
levies, duties, customs or other charges or assessments in the nature of or in
lieu of any tax, in each case, imposed by a governmental authority and including
any interest, penalties or additions to tax or additional amounts in respect of
the foregoing;

“Taxing Authority” means any governmental body, agency, commission or authority
having jurisdiction over the assessment, determination, collection or imposition
of any Tax;

“Transfer Taxes” has the meaning assigned in Section 2.04; and

“Unqualified Tax Opinion” means a written tax opinion at a “will” level of
Shearman & Sterling LLP or an independent tax counsel reasonably acceptable to
MII to the effect that the MVW US Contribution, 338(h)(10) Elections, MVW US
Contribution Losses, MVW International Contribution, Internal Distributions,
MVWC Contribution, and the Distribution qualify for the Intended Tax Treatment.

Section 1.02. Interpretation. The provisions of Section 11.16 of the Separation
Agreement are incorporated by reference and shall apply to the terms and
provisions of this Agreement and the Parties hereto mutatis mutandis.

ARTICLE 2

PREPARATION AND FILING OF TAX RETURNS,

PAYMENT OF TAXES

Section 2.01. Preparation and Filing of Tax Returns.

(a) MII Consolidated Returns. For each taxable year for which MII files a
consolidated federal income Tax Return that begins on or before the Distribution
Date, MII shall include all members of the MVWC Group that is permitted to be
included under applicable law in such Tax Return. MII shall prepare and timely
file (or cause to be prepared and timely filed) with the IRS any and all such
MII Consolidated Returns

 

10



--------------------------------------------------------------------------------

(including extension requests, and other documents and statements). MII
Consolidated Returns shall include all income, gains, losses, deductions,
credits and other Tax attributes of the members of the MVWC Group that are
members of the MII Consolidated Group for all taxable periods for which MII is
entitled to include such member of the MVWC Group in such Tax Returns. To the
extent permitted under applicable Tax law, MVWC agrees to, and shall compel each
other such included member of the MVWC Group to, (i) file or join in the filing
of such Tax Returns, provide such authorizations, elections, consents and other
documents as may be required in connection with such filings, and (ii) take such
other actions as may be necessary, in the judgment of MII, to prepare, complete
and timely file MII Consolidated Returns and to carry out the purposes and
intent of this Section 2.01(a).

(b) MII-MVWC Combined Returns. MII shall prepare and file (or cause to be
prepared and filed) with the Tax Authority of the relevant State or non-U.S.
jurisdiction any MII-MVWC Combined Returns. To the extent permitted under
applicable Tax law, MVWC agrees to, and shall compel each other member of the
MVWC Group whose Tax information is included in any MII-MVWC Combined Return to,
(i) evidence agreement to be included in such Tax Return on the appropriate form
and (ii) take such other action as may be appropriate, in the opinion of MII, to
carry out the purposes and intent of this Section 2.01(b).

(c) Separate Returns. MII shall be responsible for the preparation and filing of
any other Tax Return with respect to any Tax (including non-income Taxes) that
includes a member of the MII Group (the “MII Separate Returns”). For any Tax
Return with respect to any Tax (including non-income Taxes) that includes a
member of the MVWC Group or their operations or assets and that does not include
any member of the MII Group or their operations or assets (the “MVWC Separate
Returns”), MII shall be responsible for the preparation of any MVWC Separate
Return that relates to a taxable period that ends on or prior to, or that
includes but does not end on, the Distribution Date, which shall be prepared in
a manner consistent with the current practice, elections, positions and methods
used in filing the MVWC Separate Return, and MVWC shall be responsible for the
filing of such MVWC Separate Return; provided that, in the case of a MVWC
Separate Return that relates to a taxable period that includes but does not end
on the Distribution Date, MVWC shall provide MII with information with respect
to the portion of such taxable period that begins after the Distribution Date
that is necessary to prepare such MVWC Separate Return, which information will
be prepared on a basis consistent with the current practices of such MVWC
Separate Return.

(d) Right of Review. MII shall have exclusive responsibility for and control of
the preparation and filing of MII Consolidated Returns, MII-MVWC Combined
Returns, MII Separate Returns and any other Tax Return filed with any Taxing
Authority in connection with the determination of the U.S. federal income tax
liability of the MII Consolidated Group or a Tax liability with respect to a
MII-MVWC Combined Return or MII Separate Return; provided, that, for a taxable
period prior to or including the Distribution Date, such Tax Returns shall be
prepared in a manner consistent with MII’s (or its relevant Subsidiary’s)
current practice, elections, positions and methods used in filing the relevant
Tax Returns, unless otherwise required by applicable Tax law or as

 

11



--------------------------------------------------------------------------------

determined in good faith by MII. Notwithstanding the foregoing, MII shall notify
MVWC of any portion of any such Tax Return that relates to the MVWC Group and is
not prepared in a manner consistent with current practice or does not reflect a
current election, position or method used in filing the relevant Tax Return.
With respect to MVWC Separate Returns prepared by MII pursuant to
Section 2.01(c), MII shall provide MVWC with a reasonable opportunity to review
such MVWC Separate Return, including any allocation of Taxes for a Straddle
Period pursuant to Section 2.02(c), and shall consider in good faith the
reasonable comments made by MVWC with respect to such Tax Returns, and the
Parties shall attempt in good faith to resolve any disagreements resulting from
such review.

(e) Authorizations. MII and MVWC shall, to the extent permitted under applicable
Tax law and if necessary or appropriate, shall cause their respective
Subsidiaries to, prepare, sign and timely file any consents, elections, powers
of attorney and other documents, and shall take any other actions necessary or
appropriate, to effect the filing of any Tax Return pursuant to this
Section 2.01 or to contest such Tax Return in accordance with Section 5.03.

Section 2.02. Allocation and Payment of Taxes

(a) Pre-Distribution Period. MII shall be liable for and shall pay (or cause to
be paid) to the relevant Taxing Authority any Taxes of or relating to any member
of the MII Existing Group for any Pre-Distribution Period (other than any
portion of a Straddle Period).

(b) Post-Distribution Period. MVWC shall be liable for and shall pay (or cause
to be paid) to the relevant Taxing Authority any Taxes of or relating to MVWC
and any member of the MVWC Group for any Post-Distribution Period (other than
any portion of a Straddle Period).

(c) Straddle Period. With respect to any Tax Return for a Straddle Period that
includes a member of the MVWC Group or any such member’s assets or operations,
the Parties and their respective Subsidiaries shall treat, and elect to treat
the Distribution Date as the last day of the Tax period. If no such election is
permitted, the Taxes for the Straddle Period shall be allocated to the
Pre-Distribution Period as follows: (A) in the case of real or personal property
taxes, taxes based on capital, or a flat minimum amount tax, the total amount of
such Taxes multiplied by a fraction, the numerator of which is the number of
days in the partial period through and including the Distribution Date and the
denominator of which is the total number of days in such Straddle Period; (B) in
the case of all other Taxes based on or in respect of income, the Tax computed
on the basis of the taxable income or loss of MVWC and any member of the MVWC
Group, as applicable, for such partial period determined from its books and
records based upon an actual closing of the books methodology; and (C) in the
case of all other Taxes, the Tax computed on the basis of the actual activities
or attributes of MVWC or any member of the MVWC Group, as applicable, for such
partial period as determined from its books and records. MII shall pay or cause
to be paid to MVWC such amount of Straddle Period Taxes that is attributable to
the Pre-Distribution Period under this Section 2.02 within 5

 

12



--------------------------------------------------------------------------------

Business Days prior to the actual due date for payments in respect of the
corresponding Tax Return for such Straddle Period Taxes. MVWC shall be
responsible for any Taxes attributable to the portion of the Straddle Period
that begins after the Distribution Date as allocated under this Section 2.02(c).

(d) Taxes Not Shown on a Tax Return. Each Party, or its respective Subsidiary,
shall timely pay when due any Taxes not shown on a Tax Return filed by a member
of a Group, such as Taxes invoiced by a Taxing Authority.

(e) Utilization of Tax Benefit Attributes. No Group member that utilizes a Tax
Benefit Attribute of a member of the other Group shall be required to compensate
or make any payment to such member of the other Group with respect to the
utilization of such Tax Benefit Attribute.

Section 2.03. 338(h)(10) Elections

(a) MVWC, MVW US and/or the applicable Subsidiary of MVW US shall join MII in
making timely and irrevocable 338(h)(10) Elections. MVW US shall cooperate with
MII and take all actions necessary and appropriate (including filing such
additional forms, Tax Returns, elections, schedules and other documents as may
be required), as permitted by applicable Tax law, to effect and preserve the
338(h)(10) Elections in accordance with the provisions of Section 1.338(h)(10)-1
of the Regulations. At MII’s direction, MVWC, MVW US and/or the applicable
Subsidiary of MVW US shall jointly execute with MII an IRS Form 8023 (and any
similar state or local forms) for MORI and, as directed by MII and as permitted
by applicable Tax law, any domestic corporate subsidiary of MORI, and MVWC, MVW
US and/or such Subsidiary shall timely file such IRS Form 8023s (and any similar
state or local forms), with the IRS (and any applicable state or local taxing
authorities) and MVWC shall provide MII with a copy of each IRS Form 8023 (and
any state or local forms) so filed within 10 days after filing.

(b) MII shall prepare an allocation of the applicable consideration among the
assets of MORI and any corporate subsidiary of MORI for which a 338(h)(10)
Election is made (“Allocation”) and shall deliver the Allocation to MVW US. MII
shall consider in good faith any written comments received by MVW US within 20
days of MII’s delivery of the Allocation. Within 30 days of MII’s delivery of
the Allocation, MVWC, MVW US and /or the applicable Subsidiary of MVW US shall
prepare consistently therewith (as adjusted to reflect any written comments by
MVW US that were accepted by MII) an IRS Form 8883 (and any similar forms
required by applicable state and local Tax laws) for MORI and any corporate
subsidiary of MORI for which a 338(h)(10) Election is made, and promptly deliver
copies of such forms to MII for MII’s review and approval.

(c) MVW US and each other member of the MVWC Group shall timely file all Tax
Returns (including, but not limited to, IRS Form 8023s and IRS Form 8883s)
consistent with the 338(h)(10) Elections and, except as required pursuant to a
Final Determination, shall not to take, or cause to be taken, any action that
would be inconsistent with the 338(h)(10) Elections or the final Allocation in
any Tax Return, audit, litigation or otherwise.

 

13



--------------------------------------------------------------------------------

(d) To the extent that MVW US has a non-U.S. subsidiary and an election under
Section 338(g) of the Code could be made with respect to non-U.S. subsidiary,
MII shall determine whether such an election will be made and, where relevant,
the foregoing provisions of this Section 2.03 shall apply.

Section 2.04. Transfer Taxes. Notwithstanding anything to the contrary in this
Agreement, the Parties agree that all sales, use, transfer, intangible,
recordation, documentary stamp or similar Taxes or charges of a similar nature,
applicable to, or resulting from, (i) the 338(h)(10) Elections and any election
under Section 338(g) of the Code, (ii) the MVW US Contribution, (iii) the MVW
International Contribution, (vi) the Internal Distributions, (v) the MVWC
Contribution, (vi) the Distribution and (viii) any other distribution, transfer,
assignment other disposition, receipt, purchase or other acquisition of MVWC
Assets in connection with and in preparation for the Distribution (“Transfer
Taxes”) shall be borne by MII. MVWC and each other MVWC Group member agrees to
cooperate with MII in mitigating the imposition or assessment of any Transfer
Taxes and, to the extent permitted under applicable Tax law, shall take any
actions as may be necessary, in the judgment of MII, to mitigate the imposition
or assessment of Transfer Taxes. MII shall determine the manner in which any
Transfer Taxes and any corresponding transactions are reported for Tax purposes,
including any position that no Transfer taxes are due and payable and, unless
otherwise required pursuant to a Final Determination, no member of the MVWC
Group shall take any action that is inconsistent with the manner in which such
Transfer Taxes and transactions are reported. MII shall file all necessary
documentation with respect to such Transfer Taxes on a timely basis; provided
that MVWC shall cooperate with the preparation of any such documentation and, to
the extent required by applicable Tax law, will timely file such documentation.

ARTICLE 3

TAX MATTERS

Section 3.01. Use of Tax Benefit Attributes.

(a) Carrybacks. If a Tax Benefit Attribute arises in any taxable period
beginning after the Distribution Date in respect of any Tax Return, to the
fullest extent permitted under applicable Tax law, the MVWC Consolidated Group,
or the relevant member of the MVWC Group, as applicable, shall waive the
carryback of such Tax Benefit Attribute. To the extent such a waiver is not
permitted under applicable Tax law, MVWC shall be entitled to any refund for Tax
obtained by the MII Group (or any member of the MII Group) as a result of the
carryback of losses or credits of any member of such MVWC Group from any taxable
period beginning on or after the Distribution Date to any taxable period ending
on or before the Distribution Date, provided that MVWC has notified MII with
respect to such carryback. Such refund shall be limited to the net amount
received by the MII Group (by refund, offset against other Taxes or otherwise),
net of any net Tax cost and other expenses incurred by the MII Group with
respect to such refund, and shall be paid within 30 days after payment is
received (or deemed received by reason of the reduction of Taxes otherwise
payable) by the MII

 

14



--------------------------------------------------------------------------------

Group from a Taxing Authority. The application of such carrybacks (if any) by
MVWC and/or any Subsidiary of MVWC shall be in accordance with the Code and the
Regulations promulgated thereunder or other applicable Tax laws. If any such
refund is subsequently disallowed, MVWC shall promptly pay to MII the full
amount of such refund (together with any interest or penalties that are
imposed).

(b) Carryforwards. MII shall promptly notify MVWC (a) of any consolidated
carryover item that may be partially or totally allocable to a member of the
MVWC Group and carried over to a taxable period beginning after the Distribution
Date and (b) of subsequent adjustments which may affect such carryover item. MII
shall determine that allocation of consolidated carryover items in its sole
discretion but agrees to consider in good faith any reasonable written comments
provided by MVWC in respect of any such allocation. Notwithstanding anything to
the contrary contained in this Agreement, no MVW US Contribution Losses will be
allocated to a member of the MVWC Group.

(c) Use of Tax Benefit Attributes By Related Persons. No member of the MVWC
Group shall enter into a transaction after the Distribution Date with the
principal purpose or effect of reducing a Tax Benefit Attribute that otherwise
could be used or available to the MII Group, without MII’s prior written
consent.

Section 3.02. Pre-Distribution Earnings and Profits.

(a) MII shall, in accordance with Section 1.312-10(a) of the Regulations,
allocate earnings and profits between MII and MVWC, and such allocation shall
control for taxable periods beginning after the Distribution Date; provided,
however, that MII shall provide MVWC a reasonable opportunity to review, and
provide written comments to, such allocation of earnings and profits and shall
consider in good faith the reasonable comments made by MVWC with respect to such
allocation and/or reductions.

(b) MII shall in its sole discretion determine any allocations and/or reductions
of earnings and profits and foreign taxes paid or accrued with respect to the
Internal Distributions, and such allocations and/or reductions shall control for
taxable periods (or portions thereof) beginning after the Distribution Date;
provided, however, that MII shall provide MVWC a reasonable opportunity to
review, and provide comments to, such allocation and/or reductions of earnings
and profits and foreign taxes paid or accrued and shall consider in good faith
the reasonable comments made by MVWC with respect to such allocation and/or
reductions.

(c) As reasonably requested by MVWC, MII agrees to provide MVWC with copies of
any workpapers or other documentation that were used in connection with
determining the allocations and/or reductions of earnings and profits and
foreign taxes paid or accrued under Sections 3.02(a) and (b).

Section 3.03. Section 83(h) Matters. Subject to Section 5.05:

(a) MII (or the relevant other member of the MII Group) shall be entitled to any
deduction under Sections 83(h) and 162 of the Code (and any corresponding Tax
Benefit Attributes) in respect of Substituted Equity Awards held by employees of
any member of the MII Group; and

 

15



--------------------------------------------------------------------------------

(b) MVWC (or the relevant other member of the MVWC Group) shall be entitled to
any deduction under Sections 83(h) and 162 of the Code (and any corresponding
Tax Benefit Attributes) in respect of Substituted Equity Awards held by
employees of any member of the MVWC Group.

Section 3.04. MVWC Consolidated Group. MII intends that the MVW US Contribution
and MVW US Preferred Stock Sale will not be structured in such a way as to cause
MVWC to fail to own stock of MVW US possessing less than 80 percent of the total
voting power or value (within the meaning of Code Section 1504(a)(2)).

Section 3.05. Consistency in Filing Tax Returns.

(a) On or after the Distribution Date, neither Party shall, nor shall permit any
member of its Group to, make or change any accounting method, change its taxable
year, amend any Tax Return or take any Tax position on any Tax Return, take any
other action, omit to take any action, or enter into any transaction, that may
reasonably be expected to result in any increased Tax liability of a member of
the other Group, except with the prior written consent of MII or MVWC, as the
case may be, which consent shall not be unreasonably withheld or delayed;
provided, however, that the Parties agree that any changes by the MVWC Group in
the Post-Distribution Period in the character or amount of payments between and
among members of the MVWC Group in connection with services, sales or licensing
activities in order to comply with Code Section 482 and the Regulations
thereunder, or an analogous provision under U.S. federal, state and local or
non-U.S. law (including the change in the characterization of a payment from a
service payment to a royalty payment or a reduction in the level of payments)
shall not be subject to this Section 3.05(a). MII and MVWC each agrees to file,
and to cause the other members of its Group, to file, all U.S. federal, State
and local income Tax Returns in accordance with this Article 3.

(b) Unless otherwise required by a Final Determination, the tax treatment
reported on any Tax Return of the MVWC Group shall be consistent with the
Intended Tax Treatment. To the extent that there are transactions relating to
the Distribution that are not covered by the Intended Tax Treatment, MII shall
determine the proper Tax treatment for such transactions and the method of
reporting such transactions on any Tax Return, and such treatment and reporting
method shall be used by the MVWC Group in preparing and filing any Tax Return of
the MVWC Group.

ARTICLE 4

INDEMNITY

Section 4.01. Indemnification.

(a) Indemnification by MVWC. MVWC shall, on an After-Tax basis, indemnify the
MII Group against and hold the MII Group harmless from:

 

  (i) except to the extent such amount relates to Additional Taxes,
Restructuring Taxes, Internal Distribution Taxes or Distribution Taxes, any
Taxes of or relating to MVWC and any member of the MVWC Group for, and allocated
hereunder, to any Post-Distribution Period, including the increase in the amount
of any such Taxes as a result of a Final Determination, as described in
Section 5.04;

 

16



--------------------------------------------------------------------------------

  (ii) the MVWC Percentage of any amount of Internal Distribution Tax and
Distribution Tax, except to the extent due to a Tainting Act;

 

  (iii) any amount of Restructuring Tax, Internal Distribution Tax or
Distribution Tax resulting from a Tainting Act of any member of the MVWC Group;
and

 

  (iv) any amount of Additional Tax.

(b) Indemnification by MII. MII shall, on an After-Tax basis, indemnify the MVWC
Group against and hold the MVWC Group harmless from:

 

  (i) except to the extent such amount relates to Additional Taxes, Internal
Distribution Taxes or Distribution Taxes, (i) Taxes of or relating to MII and
any member of the MII Existing Group for, and allocated hereunder, to any
Pre-Distribution Period, (ii) Section 338 Taxes, (iii) Restructuring Taxes
(except as provided in Section 4.01(a)(iii)), and (iv) liabilities of any member
of the MVWC Group for Taxes of any Person as a result of such member of the MVWC
Group being, or having been, on or before the Distribution Date, a member of a
consolidated group under Regulations section 1.1502-6(a);

 

  (ii) the MII Percentage of any amount of Internal Distribution Tax and
Distribution Tax, except to the extent due to a Tainting Act; and

 

  (iii) any amount of Internal Distribution Tax or Distribution Tax resulting
from a Tainting Act of any member of the MII Group.

(c) Notwithstanding Section 4.01(a) and Section 4.01(b), to the extent that a
Restructuring Tax, Internal Distribution Tax or Distribution Tax arises as a
result of a Tainting Act by both the MII Group and the MVWC Group, the amount of
indemnification under Section 4.01(a) and Section 4.01(b) shall be based on the
MVWC Percentage and the MII Percentage, respectively.

(d) To the extent that, as a result of a Final Determination, the MVW US
Contribution Losses are disallowed, in whole or in part, with respect to the MII
Consolidated Group and such failure does not result, directly or indirectly,
from a Tainting Act by a MVWC Group member, and such MVW US Contribution Losses
are available to the MVWC Consolidated Group, then as the assets that correspond
to such

 

17



--------------------------------------------------------------------------------

MVW US Contribution Losses are transferred to a Person that is not a member of
the MVWC Consolidated Group (but if to a member of the MVWC Group that is not a
member of the MVWC Consolidated Group, only after section 267(f) ceases to
apply) MVWC shall pay to MII, within 20 days after the filing of the US federal
income tax return of the MVWC Consolidated Group for the year of the relevant
transfers, an amount equal to 38 percent of the disallowed MVW US Contribution
Losses that are attributable to the assets transferred; provided, however, that
(i) to the extent that transfers of assets that correspond to the MVW US
Contribution Losses result in losses to the MVWC Consolidated Group for any
given taxable year but the MVWC Consolidated Group has a net operating loss for
such taxable year (“NOL Carryforward”) without regard to the losses resulting
from the transfer of such assets, MVWC shall not be liable under this
Section 4.01(d) until the MVWC Consolidated Group absorbs the NOL Carryforward
(or a portion thereof but only to the extent of such portion) against its
consolidated taxable income (as determined under Treasury regulation section
1.1502-11), which NOL Carryforward shall be treated as being absorbed in any
subsequent taxable year prior to any MVW US Contribution Losses that are
recognized in such subsequent taxable year (and, if not absorbed, any such MVW
US Contribution Losses will be treated as an NOL Carryforward for purposes of
this Section 4.01(d)), and, if a portion of the NOL Carryforward is absorbed in
a subsequent taxable year, the MVW US Contribution Losses that comprise the NOL
Carryforward will be treated as being absorbed prior to any other losses that
comprise the NOL Carryforward, and, if such NOL Carryforward expires, MVWC shall
not be liable under this Section 4.01(d), and (ii) subject to clause (i) of this
proviso, to the extent that in a given taxable year, assets that correspond to
the MVW US Contribution Losses are transferred and result in losses and the MVWC
Consolidated Group has a NOL Carryforward for such taxable year only after
taking into account such losses, MVWC shall be currently liable under this
Section 4.01(d) in respect of the excess of the MVW US Contribution Losses over
the amount of the NOL Carryforward but MVWC shall not currently be liable under
this Section 4.01(d) in respect of the amount of the NOL Carryforward, which
shall be taken into account in accordance with clause (i) of this proviso. For
the avoidance of doubt, (a) the amount of MVW US Contribution Losses in respect
of an asset is the amount by which the tax basis of the asset exceeded its fair
market value as of the date of the Distribution, as determined by MII in
connection with the MVW US Contribution, (b) to the extent transfers of assets
that correspond to the MVW US Contribution Losses result in losses that exceed
the corresponding MVW US Contribution Losses for such assets, for purposes of
this Section 4.01(d), the MVW US Contribution Losses will be treated as being
used first by the MVWC Consolidated Group, and (c) MVWC shall be required to
make payments under this Section 4.01(d) regardless of whether the transfer
results in a gain or additional loss, in each case, for U.S. federal income tax
purposes. MVWC agrees to provide, upon a reasonable written request by MII,
information regarding the assets that correspond to the MVW US Contribution
Losses, including any transfers thereof and the use of any losses in respect of
the transfers of such assets.

(e) To the extent that MVW International has made one or more distributions to
MVWC out of any earnings and profits allocated to MVW International in
connection with the MVWC Contribution and Internal Distributions and (I) as a
result of a Final Determination in respect of an audit or other proceeding that
begins on or prior

 

18



--------------------------------------------------------------------------------

to the 6th anniversary of the Distribution Date, additional U.S. federal income
taxes in excess of $2 million are imposed on MVWC (or any member of the MVWC
Consolidated Group) in respect of such distribution(s) solely because either
(i) the amount of earnings and profits that were allocated to MVW
International in connection with the MVW International Contribution and Internal
Distributions is determined to be greater than such amount of earnings and
profits that were allocated or (ii) the amount of foreign taxes paid or accrued
that are creditable for U.S. federal income tax purposes and that were allocated
to MVW International in connection with the MVW International Contribution and
Internal Distributions is determined to be less than such amount of creditable
foreign taxes paid or accrued that were allocated, or (II) solely as a result of
the allocation to MVW International of earnings and profits and/or foreign taxes
paid or accrued that are creditable for U.S. federal income tax purposes, as
determined by MII pursuant to Section 3.02(b), additional U.S. federal income
taxes in excess of $2 million are imposed on MVWC (or any member of the MVWC
Consolidated Group) in respect of such distribution(s) and reported on the
applicable U.S. federal income tax return for the MVWC Consolidated Group, then
(a) MVWC will be responsible for any such additional U.S. federal income taxes
until the amount of such additional U.S. federal income taxes equals
$750,000, and (b) MII will be responsible for and will indemnify MVWC against
any such additional U.S. federal income taxes in excess of $750,000; provided
that (x) MII will have sole and exclusive control over any audit or other
proceeding relating to the allocation and substantiation of such earnings and
profits or creditable foreign taxes paid or accrued that begins on or prior to
the 6th anniversary of the Distribution Date (and any related proceedings that
arise after the 6th anniversary of the Distribution Date), (y) any payments by
MII under this Section 4.01(e) shall be made 20 days after the applicable Final
Determination in the case of clause (I) above, or 20 days after the due date
(including extensions obtained) for the applicable U.S. federal income tax
return of the MVWC Consolidated Group, and (z) for the avoidance of doubt, MII
will not be required to indemnify MVWC under this section 4.01(e) in respect of
any such additional U.S. federal income taxes that are imposed as a
result of any audit or other proceeding that begins after the 6th anniversary of
the Distribution Date.

Section 4.02. Treatment of Indemnity Payments. Except to the extent otherwise
required by applicable Tax law, any indemnity payment hereunder shall be
treated, for all Tax purposes, as made immediately before the Distribution
(i) as a distribution by MVWC to MII, if made pursuant to Section 4.01(a), and
(ii) as a contribution by MII to MVWC, if made pursuant to Section 4.01(b).

Section 4.03. Timing of Indemnity Payments. To the extent that one Party (the
“Indemnifying Party”) has an indemnification obligation to another Party (the
“Indemnitee”), the Indemnitee shall provide the Indemnifying Party with a
written claim that includes its calculation of the amount of such
indemnification payment. Such calculation shall provide sufficient detail to
permit the Indemnifying Party to reasonably understand the calculations. The
Indemnifying Party shall make the required payment to the Indemnitee within ten
Business Days of receipt of such claim, but in no event more than five Business
Days prior to the due date of the related payment of Taxes to the relevant
Taxing Authority (including extensions), unless explicitly provided otherwise in
this Agreement. Any Party making an indemnification payment under this Agreement
shall have the right to reduce any such payment by any amounts owed to it by the
other Party to this Agreement.

 

19



--------------------------------------------------------------------------------

Section 4.04. Refunds of Indemnified Taxes. If any portion of Taxes with respect
to which the Indemnitee is indemnified by the Indemnifying Party pursuant to
Section 4.01 is refunded by a Taxing Authority, such refund, including any
related interest thereon but net of any Taxes or out-of-pocket costs and
expenses incurred by the Indemnitee in connection with such refund, shall be the
property of the Indemnifying Party that made a payment to the Indemnitee
pursuant to Section 4.01, and, if received by the Indemnitee that received the
payment pursuant to Section 4.01, such Indemnitee shall promptly pay over such
refund, including any related interest thereon but net of any cost and expense
incurred by the Indemnitee in connection with such refund, to the Indemnifying
Party that made the payment.

ARTICLE 5

REFUNDS, AUDITS, CONTROVERSIES, ADJUSTMENTS

Section 5.01. Refunds. Except to the extent set forth in Section 4.04, MII shall
have the right to any Tax refunds or other Tax benefits, and any interest
thereon, in respect of any MII Consolidated Return, any MII-MVWC Combined
Return, any MII Separate Return and, to the extent allocable to a
Pre-Distribution Period under this Agreement, any MVWC Separate Return and MVWC
shall promptly pay over to MII any refund to which MII is entitled pursuant to
this Section 5.01 that is received by a member of the MVWC Group. MVWC shall
have the right to any Tax refund or other Tax benefits and any interest thereon
in respect of any MVWC Separate Return to the extent allocable to a
Post-Distribution Period under this Agreement, and Marriot shall promptly pay
over to MVWC any refund to which MVWC is entitled pursuant to this Section 5.01
that is received by a member of the MII Group. If a Party receives a refund of
the other Group and pays such refund over to such other Group and such refund is
subsequently disallowed, such other Group shall repay the amount of the refund
to such Party together with any interest or penalties due thereon.

Section 5.02. Notification. If one of the Parties (or any of their respective
Subsidiaries) receives any written notice of deficiency, claim or adjustment or
any other written communication from a Taxing Authority regarding any
Distribution Tax, Restructuring Tax or Additional Tax, the Party (or its
Subsidiary) receiving such notice or communication shall promptly give written
notice thereof to the other Party. MVWC shall promptly forward any written
notice of deficiency, claim or adjustment or any other written communication
that any member of the MVWC Group receives from a Taxing Authority to MII if
such notice or communication may relate to any MII Consolidated Return, MII-MVWC
Combined Return or MII Separate Return. MII shall promptly forward any written
notice of deficiency, claim or adjustment or any other written communication
that any member of the MII Group receives from a Taxing Authority to MVWC if
such notice or communication may relate to an MVWC Separate Return or a Tax for
which MVWC may be liable or responsible for under this Agreement. A failure of
MII, on the one hand, or MVWC, on the other, to comply with this Section 5.02
shall not relieve the other Party of its indemnification obligation hereunder,
except to the extent that such failure materially prejudices the ability of the
such other Party to contest the liability for the relevant Tax or increases the
amount of such liability.

 

20



--------------------------------------------------------------------------------

Section 5.03. Contests.

(a) MII Consolidated Returns, MII-MVWC Combined Returns and MII Separate
Returns. MII shall have exclusive responsibility and control of the conduct of
examinations and audits of any MII Consolidated Return, any MII-MVWC Combined
Return or any MII Separate Return by any Taxing Authority, and of any refund
claims with respect thereto. If a MII Consolidated Return, a MII-MVWC Combined
Return or a MII Separate Return becomes the subject of litigation in any court,
the conduct of the litigation shall be controlled exclusively by MII. MVWC shall
assist and cooperate with MII during the course of any such examination, audit
or litigation. MVWC shall have the right to participate, at its own expense, in
any audit, examination or litigation that relates to a matter for which MVWC is
required to indemnify MII pursuant to Section 4.01(a), and MII shall not settle
such audit, examination or litigation without the prior consent of MVWC, which
consent shall not be unreasonably withheld or delayed. MVWC shall reimburse MII
for all reasonable out-of-pocket costs and expenses incurred by the MII Group
that directly relate to any examination, audit or litigation of any matter for
which MVWC is required to indemnify MII pursuant to Section 4.01(a) within 10
Business Days of receiving an invoice from MII therefor, including a calculation
of the amount of costs or expenses that provides sufficient detail to permit
MVWC to reasonably understand the calculations; provided that if MVWC is only
liable under this Agreement for a portion of the relevant adjustment, MVWC shall
only be responsible for a proportionate amount of such costs and expenses.

(b) MVWC Separate Returns. MII shall have exclusive and sole responsibility and
control of the conduct of examinations and audits of any MVWC Separate Return
with respect to a Pre-Distribution Period (other than in respect of a Straddle
Period) by any Taxing Authority and any litigation in respect thereof; provided
that MII will keep MVWC reasonably informed of the status and progress of such
examination, audit or litigation and MII shall not settle such audit,
examination or litigation without the prior consent of MVWC, which consent shall
not be unreasonably withheld or delayed. With respect to a MVWC Separate Return
for a Straddle Period, the Party with the greater burden of the potential
adjustment shall be entitled to control of the conduct of any examination and
audit of such MVWC Separate Return by any Taxing Authority and any litigation in
respect thereof; provided that the non-controlling Party shall be entitled to
participate, at its own expense, in any audit, examination or litigation, the
controlling Party shall not settle such audit, examination or litigation without
the prior consent of the other Party, which consent shall not be unreasonably
withheld or delayed. MII and MVWC shall each assist and cooperate with the other
Party during the course of any such proceeding.

Section 5.04. Adjustments After Final Determination. Notwithstanding anything to
the contrary contained in this Agreement, if, as a result of a Final
Determination, an adjustment to income or other item is made with respect to any
MII Consolidated Return, MII-MVWC Combined Return, MII Separate Return or MVWC
Separate Return, the allocation of liability and payment for Taxes shall be made
in accordance with Section 2.02 and Section 4.01.

 

21



--------------------------------------------------------------------------------

Section 5.05. Section 83(h) Deductions. If, as a result of a Final
Determination, a Party (or its Subsidiary) that claimed a deduction pursuant to
Section 3.03 is not allowed that deduction, in whole or in part, the other Party
(or its Subsidiary) shall, upon request by such first Party, make a claim for
such deductions if the taxable year to which such deductions would relate is not
yet closed; provided, that the first Party has furnished the other Party (i) an
opinion of counsel satisfactory to the other Party that such deduction by the
other Party (or one of its Subsidiaries) should be sustained based on the Final
Determination and (ii) an acknowledgement that the first Party will reimburse
the other Party for all reasonable out-of-pocket costs and expenses incurred by
the other Party (or any of its Subsidiaries) in connection with claiming such
deduction. The other Party shall pay the first Party an amount equal to the
amount by which the Taxes of the other Party have been actually reduced, as
reflected on an amended Tax Return or claim for a refund, as a result of such
deduction in such taxable year, or any prior or future taxable year to which
such deductions may be carried, (“Mitigation Amount”) assuming that such
deductions will be treated as used after any other Tax Benefit Attribute of the
claiming Party; provided that, if such deduction by such other Party (or any of
its Subsidiaries) is not sustained in whole or in part in a Final Determination,
the Party that received the Mitigation Amount shall return to the Party that
paid the Mitigation Amount an amount equal to the reduction in the Mitigation
Amount (if any) as a result of such Final Determination; provided, further, that
the other Party shall be required to pay the first Party in respect of any Tax
benefit realized in a future year only at the time when such benefit is actually
realized.

ARTICLE 6

INFORMATION AND COOPERATION; BOOKS AND RECORDS

Section 6.01. MVWC Tax Information.

(a) General. Each Party shall deliver to the other Party, as soon as
practicable, such information and data as the other Party may reasonably
request, and shall make available such knowledgeable employees as the other
Party may reasonably request, including providing the information and data
required by each Party’s customary internal tax and accounting procedures, in
order to enable the other Party to complete and timely file all Tax Returns that
may be required to be filed with respect to the activities of any member of the
MVWC Group, to respond to audits by any Taxing Authorities with respect to such
activities, to prosecute or defend any administrative or judicial proceeding and
to otherwise enable each Party to satisfy its accounting and tax requirements.

(b) MVWC Tax Package. The MVWC Group shall provide to MII in a format reasonably
determined by MII all information reasonably requested by MII as necessary to
prepare any MII Consolidated Return, any MII-MVWC Combined Return, any MII
Separate Return that includes MVWC Assets and any MVWC Separate Return (each, a
“Tax Package”). The Tax Package shall be prepared on a basis consistent with
current practices of the MII Consolidated Group, the relevant MII-MVWC Combined
Return and the relevant MII Separate Return to which the Tax Package relates.
MVWC shall furnish to MII the Tax Package for the relevant MII Consolidated
Return, MII-MVWC Combined Return or MII Separate Return in respect of a taxable
year no later than 30 days after the close of the relevant taxable year or, in
the case of a short taxable year, no more than 60 days after MII requests MVWC
to complete such Tax Package.

 

22



--------------------------------------------------------------------------------

MVWC shall also furnish MII work papers and other such information and
documentation as is reasonably requested by MII for Tax preparation purposes
with respect to any member of the MVWC Group.

Section 6.02. MII Tax Information. No more than 60 days after MVWC’ request for
information, MII shall deliver to MVWC in a format reasonably determined by
MVWC, all information reasonably requested by MVWC as necessary to prepare a
MVWC Separate Return, such information and data concerning any Tax Benefit
Attributes that were allocated to a member of the MVWC Group, and information
and data to respond to audits by any Taxing Authorities with respect to the
activities of the MVWC Group or the MVWC Assets, to prosecute or defend claims
for Taxes in any administrative or judicial proceeding and to otherwise enable
MVWC to satisfy its accounting and tax requirements. In addition, MII shall make
available to MVWC MII’s knowledgeable employees for such purpose.

Section 6.03. Record Retention. Each of MVWC, on the one hand, and MII, on the
other hand, (and their respective Subsidiaries) shall retain all books, records,
documentation or other information relied on or otherwise used in the
preparation of any MII Consolidated Return, MII-MVWC Combined Return or MII
Separate Return reflecting MVWC Assets for taxable periods beginning before the
Distribution Date until the later of the six-year anniversary of the filing of
the relevant Tax Return or the expiration of the relevant statute of limitations
(including, in each case, any extension thereof). Upon the expiration of the
relevant period, the foregoing information may be destroyed or disposed of;
provided, however, that (i) the Party retaining the documentation or other
information provides sixty (60) days prior written notice to the other party
describing, in reasonable detail, the documentation to be destroyed or disposed
of and (ii) such other Party agrees in writing to such destruction or disposal.
If a Party objects to the proposed destruction or disposal, then the other Party
shall promptly deliver such materials to the objecting party or continue to
retain such materials, in either case at the expense of the objecting party.

Section 6.04. Cooperation. The Parties shall reasonably cooperate with one
another in a timely manner with respect to any matter arising hereunder,
including the preparation and execution of memoranda and representations, the
execution of any document that may be necessary or reasonably helpful in
connection with any audit or contest, the filing or amending of a Tax Return or
obtaining any tax opinion or private letter ruling. The Parties shall perform
all actions required or permitted under this Agreement in good faith. If one
Party requests the cooperation of the other Party, the requesting Party shall
reimburse the other Party for all reasonable out-of-pocket costs and expenses
incurred by the other Party in complying with the requesting Party’s request;
provided that the other Party shall provide the requesting Party with a written
notice prior to incurring any out-of-pocket costs or expenses.

Section 6.05. Copies of Tax Returns and Related Workpapers. As soon as
reasonably practicable but in no event later than December 31, 2011, MII shall
furnish copies of any and all Tax Returns, and any related workpapers as
reasonably determined by Marriott, of or that includes any member of the MVWC
Group for the past three taxable years for which Tax Returns have been filed
(measured as of the Distribution Date).

 

23



--------------------------------------------------------------------------------

ARTICLE 7

REPRESENTATIONS AND WARRANTIES AND COVENANTS

Section 7.01. Representations and Warranties and Covenants.

(a) Representations and Warranties and Covenants of MII. MII hereby represents
and warrants to MVWC, and covenants, that

 

  (i) as of the date hereof, no member of the MII Group knows of any fact that
is inconsistent with the Tax Representations or the conclusions of the Ruling or
the Opinion that the Intended Tax Treatment applies;

 

  (ii) no member of the MII Group has any plan or intention to take any action
or fail to take any action if such action or failure to act would be
inconsistent with the Tax Representations;

 

  (iii) each member of the MII Group will treat, on any relevant Tax Return, the
MVW US Contribution, the 338(h)(10) Elections, MVW US Contribution Losses, the
MVW International Contribution, the Internal Distributions, the MVWC
Contribution, and the Distribution in accordance with the Intended Tax
Treatment; and

 

  (iv) no member of the MII Group will enter into a Restricted Transaction.

(b) Representations and Warranties and Covenants of MVWC. MVWC hereby represents
and warrants to MII, and covenants, that

 

  (i) as of the date hereof, no member of the MVWC Group knows of any fact that
is inconsistent with the Tax Representations or the conclusions of the Ruling
that the Intended Tax Treatment applies;

 

  (ii) no member of the MVWC Group has any plan or intention to take any action
or fail to take any action if such action or failure to act would be
inconsistent with the Tax Representations;

 

  (iii) each member of the MVWC Group will treat, on any relevant Tax Return,
the MVW US Contribution, the 338(h)(10) Elections, MVW US Contribution Losses,
the MVW International Contribution, the Internal Distributions, the MVWC
Contribution, and the Distribution in accordance with the Intended Tax
Treatment; and

 

  (iv) no member of the MVWC Group will enter into a Restricted Transaction or a
MVW US Restricted Transaction.

 

24



--------------------------------------------------------------------------------

Section 7.02. Exceptions to Covenants.

(a) Restricted Transaction. Notwithstanding Section 7.01(a)(iv) and
Section 7.01(b)(iv), a Party or a member of its Group may enter into a
Restricted Transaction if:

 

  (i) prior to entering into each such Restricted Transaction, the Party
entering into such Restricted Transaction receives a ruling from the IRS (and,
to the extent an issue is not covered by the ruling, an Unqualified Tax Opinion
with respect to such issue) or an Unqualified Tax Opinion, in each case, in a
form and substance reasonably satisfactory to the other Party, to the effect
that the Restricted Transaction will not cause the Distribution, the MVWC
Contribution, the MVW International Contribution, the Internal Distributions,
MVW US Contribution Losses, 338(h)(10) Elections or the MVW US Contribution to
fail to qualify for the Intended Tax Treatment in whole or in part; or

 

  (ii) the other Party consents in writing to such Restricted Transaction (which
consent may be withheld by such other Party at its sole discretion).

Each Party shall cooperate with the other Party in connection with obtaining
such IRS ruling and/or Unqualified Tax Opinion. The Party proposing to enter in
a Restricted Transaction shall reimburse each member of the Group of the other
Party for all reasonable out-of-pocket costs and expenses incurred by the such
Group in connection with requesting or obtaining an IRS ruling and/or an
Unqualified Tax Opinion pursuant to this Section 7.02(a) within 10 Business Days
of receiving an invoice from such other Party therefor.

(b) MVW US Restricted Transaction. Notwithstanding Section 7.01(b)(iv), a member
of the MVWC Group may enter into a MVW US Restricted Transaction if MII consents
in writing, which may be granted or withheld in the sole discretion of MII.

(c) No Exception to Liability. For the avoidance of doubt, notwithstanding
Section 7.02(a) or Section 7.02(b), entering into a Restricted Transaction or a
MVW US Restricted Transaction shall be treated as a Tainting Act for all
purposes of this Agreement, and each Party shall be liable for any Additional
Tax, Restructuring Tax or Distribution Tax resulting from any Restricted
Transaction or MVW US Restricted Transaction in which such Party participates.

Section 7.03. Certain Taxing Authority Contacts by MVWC Group. Subject to
Section 7.02(a), no member of the MVWC Group shall seek any guidance from the
IRS or any other Taxing Authority (whether written or oral) at any time
concerning the consequences of the MVW US Contribution, 338(h)(10) Elections,
MVW US Contribution Losses, MVW International Contribution, Internal
Distributions, MVWC Contribution, or the Distribution to MII or the MII
Consolidated Group, including the effect of any other transactions, without
prior written consent of MII, which consent shall not be unreasonably withheld
or delayed.

 

25



--------------------------------------------------------------------------------

ARTICLE 8

GENERAL PROVISIONS

Section 8.01. No Duplication of Payment. Notwithstanding anything to the
contrary herein, nothing in this Agreement shall require a Party hereto to make
any payment attributable to any indemnification for Taxes or payment of Taxes
hereunder, or for any Tax Benefit Attribute, for which payment has previously
been made by such Party hereunder.

Section 8.02. Interest. Any payments required pursuant to this Agreement which
are not made within the time period specified in this Agreement shall bear
interest for the period the amount remains unpaid at a rate equal to two hundred
basis points above the average interest rate on the senior bank debt of (i) MII,
in the case of a payment due to MVWC, or (ii) MVWC, in the case of a payment due
to MII.

Section 8.03. Termination. This Agreement shall remain in force and be binding
so long as the applicable period for assessments or collections of Tax
(including extensions) remains unexpired for any Taxes contemplated by, or
indemnified against in, this Agreement.

Section 8.04. Effectiveness. The effectiveness of this Agreement and the
obligations and rights created hereunder are subject to and conditioned upon the
completion of the Distribution pursuant to the terms of the Separation
Agreement.

Section 8.05. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by courier service (including overnight delivery) or by registered or
certified mail (postage prepaid, return receipt requested) to MII and MVWC at
their respective addresses (or at such other address as shall be specified in a
notice given in accordance with this Section 8.05) listed below:

 

  (a) To MII:

Marriott International, Inc.

10400 Fernwood Road

Bethesda, MD 20817

Attn: General Counsel and Tax Director

 

  (b) To MVWC:

Marriott Vacations Worldwide Corporation

6649 Westwood Blvd

Orlando, FL 32821

Attn: General Counsel and Tax Director

 

26



--------------------------------------------------------------------------------

Section 8.06. Complete Agreement; Construction. This Agreement is intended to
provide rights, obligations and covenants in respect of Taxes and shall
supersede all prior agreements and undertakings, both written and oral, between
members of the MII Group, on the one hand, and members of the MVWC Group, on the
other, with respect to the subject matter hereof and thereof.

Section 8.07. Counterparts. This Agreement may be executed in one or more
counterparts, and by MII and MVWC in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

Section 8.08. Waiver. MII and MVWC, as the case may be, may (a) extend the time
for the performance of any of the obligations or other acts of the other party
or parties, (b) waive any inaccuracies in the representations and warranties of
the other party or parties contained herein or in any document delivered by the
other party or parties pursuant hereto or (c) waive compliance with any of the
agreements or conditions of the other party or parties contained herein. Any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed by the party to be bound thereby. Any waiver of any term or
condition shall not be construed as a waiver of any subsequent breach or a
subsequent waiver of the same term or condition, or a waiver of any other term
or condition, of this Agreement. The failure of any party to assert any of its
rights hereunder shall not constitute a waiver of any such rights.

Section 8.09. Amendments. This Agreement may not be amended or modified except
(a) by an instrument in writing signed by, or on behalf of, MII and MVWC or
(b) by a waiver in accordance with Section 8.08.

Section 8.10. Successors and Assigns. The provisions of this Agreement shall be
binding upon, inure to the benefit of and be enforceable by MII and MVWC and
their respective successors and permitted assigns. This Agreement cannot be
assigned by MII or MVWC without the consent of the other party.

Section 8.11. Subsidiaries. MII and MVWC shall each cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Subsidiary of such party (including
predecessors and successors) or by any entity that becomes a Subsidiary of such
party on or after the Distribution Date.

Section 8.12. Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of MII and MVWC and their respective
Subsidiaries, and nothing herein, express or implied, is intended to or shall
confer upon any third parties any legal or equitable right, benefit or remedy of
any nature whatsoever under or by reason of this Agreement.

Section 8.13. Headings. The descriptive headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

27



--------------------------------------------------------------------------------

Section 8.14. Specific Performance. MII and MVWC agree that irreparable damage
would occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity.

Section 8.15. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, applicable to contracts
executed in and to be performed entirely within that State.

Section 8.16. Arbitration. Any conflict or disagreement arising out of the
interpretation, implementation, or compliance with the provisions of this
Agreement shall be finally settled pursuant to the provisions of Article VII
(Dispute Resolution) of the Separation Agreement, which provisions are
incorporated herein by reference.

Section 8.17. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the Distribution,
the MVWC Contribution or the MVW US Contribution is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, MII and MVWC shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the Distribution, the MVWC Contribution and the MVW US Contribution
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.

Section 8.18. Costs and Expenses. Unless specifically provided herein, each
Party agrees to pay its own costs and expenses resulting from the fulfillment of
its respective obligations hereunder.

Section 8.19. Coordination with Separation Agreement. Except as explicitly set
forth in the Separation Agreement, this Agreement shall be the exclusive
agreement among the Parties with respect to all Tax matters, including
indemnification in respect of Tax matters. The Parties agree that this Agreement
shall take precedence over any and all agreements among the Parties with respect
to Tax matters.

*                *                *

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MII and MVWC have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

MARRIOTT INTERNATIONAL, INC. By:  

/s/ Carl T. Berquist

  Name:   Carl T. Berquist   Title:   Executive Vice President and Chief
Financial Officer MARRIOTT VACATIONS WORLDWIDE CORPORATION By:  

/s/ Stephen P. Weisz

  Name:   Stephen P. Weisz   Title:   President and Chief Executive Officer

 

29